DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following title is suggested: “BUTTERFLY VALVE”.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
	Claim 9 recites “the positioning rings”. This is inconsistent antecedent basis with “a positioning ring” of claim 1. This can be corrected by positively reciting the second positioning ring in claim 9.
Claim 9 also recites “sealing surfaces of the valve body”. It is unclear if these are the same or different than “the valve body is provided with a sealing surface” recited earlier in the claim. This can be corrected by making the antecedent basis consistent or clearly differentiating the sealing surfaces.
Claim 9 also recites “the sealing surface of the positioning ring”. There is insufficient antecedent basis for this limitation.
	Claims 9 and 10 both recite “the positioning ring”. This is inconsistent antecedent basis with “the positioning rings” recited at the beginning of claim 9. This can be corrected by making the antecedent basis consistent.
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bekeredjian et al (US 6142173).

Regarding claim 1, Bekeredjian (FIGs 1-4) discloses “A butterfly valve, comprising: 
a valve body (22, 24) having an inlet end (left end in FIG 2), an outlet end (right end in FIG 2), and an axial passage (path through 14) communicating with the inlet end and the outlet end (see FIG 3), wherein the valve body is provided with a valve stem mounting hole (top in FIG 2, where 42, top of 60 resides and 52 extends through) in a radial direction between the inlet end and the outlet end (see FIG 2), the interior of the valve body is provided with a valve seat mounting portion (top inner surface in FIG 2, near top of 60) at a position corresponding to the valve stem mounting hole (coincides in FIG 6); 
an inner valve seat (14) fixedly mounted to the valve seat mounting portion (see FIGs), wherein the inner valve seat is cylindrical (see FIGs, 14 has numerous cylindrical portions like the applicant), and a 
a valve core (18) being a plate-shaped member (18 understood to be plate-shaped in FIGs) and mounted in the inner valve seat (see FIGs), wherein a radial through hole (where 52 extends through 18) is provided inside the plate-shaped member (see FIG 2); 
a valve stem (assembly of 46) passing through the valve stem mounting hole, the through hole of the inner valve seat and the through hole of the valve core successively (see FIG 2); and 
at least one positioning ring (102, 104) mounted at an axial side (bottom side in FIG 4) of the inner valve seat inside the valve body (see FIG 4) and forming a hermetic connection with the inner valve seat (Column 6 lines 17-23).”
  
Regarding claim 2, Bekeredjian (FIGs 1-4) discloses “wherein a hermetic connection is formed between the inner valve seat and the valve body (from FIGs, it is understood that there is a seal between 22/24 and 14).”
  
Regarding claim 3, Bekeredjian (FIGs 1-4) discloses “wherein the positioning ring is arranged such that the valve body and the inner valve seat form a hermetic connection under the action of the positioning ring (understood that during Column 6 lines 17-23 a seal is also formed between 22/24 and 14 as 102, 104 is stressed between 22/24 and 14).”
  
Regarding claim 4, Bekeredjian (FIGs 1-4) discloses “wherein the positioning ring is arranged to exert a squeezing force to the inner valve seat (Column 6 lines 17-23).”  


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavanel (US 4998708).

Regarding claim 1, Pavenel (FIGs 1 and 3-4) discloses “A butterfly valve, comprising: 
a valve body (1) having an inlet end (left end), an outlet end (right end), and an axial passage (horizontal passage through 1) communicating with the inlet end and the outlet end (see FIG 1), wherein the valve body is provided with a valve stem mounting hole (hole in 7) in a radial direction between the inlet end and the outlet end (see FIG 1), the interior of the valve body is provided with a valve seat mounting portion (middle interior of 1) at a position corresponding to the valve stem mounting hole (see FIG 1); 
an inner valve seat (14) fixedly mounted to the valve seat mounting portion (see FIG 1), wherein the inner valve seat is cylindrical (see FIG 4), and a radial through hole (above 15 in FIG 4) corresponding to the valve stem mounting hole is provided with in a side wall of the inner valve seat (see FIGs); 
a valve core (5) being a plate-shaped member (understood to be plate-shaped in FIG 1) and mounted in the inner valve seat (see FIG 1), wherein a radial through hole (9) is provided inside the plate-shaped member; 
a valve stem (6) passing through the valve stem mounting hole, the through hole of the inner valve seat and the through hole of the valve core successively (see FIG 1); and 
at least one positioning ring (13) mounted at an axial side of the inner valve seat (mounted on both sides, and therefore “an axial side”) inside the valve body and forming a hermetic connection with the inner valve seat (understood that in FIG 1, 5 presses on 13, which presses on 14, forming a hermetic connection.”

Regarding claim 2, Pavenel (FIGs 1 and 3-4) discloses “wherein a hermetic connection is formed between the inner valve seat (14) and the valve body (1) (understood that in FIG 1, 5 presses on 13, which presses on 14, which presses on 1, forming a hermetic connection).”  

Regarding claim 3, Pavenel (FIGs 1 and 3-4) discloses “wherein the positioning ring (13) is arranged such that the valve body and the inner valve seat form a hermetic connection under the action of the positioning ring (understood that in FIG 1, 5 presses on 13, which presses on 14, which presses on 1, forming a hermetic connection).”  

Regarding claim 4, Pavenel (FIGs 1 and 3-4) discloses “wherein the positioning ring (13) is arranged to exert a squeezing force to the inner valve seat (understood that in FIG 1, 13 squeezes 14 against 1).”  

Regarding claim 8, Pavenel (FIGs 1 and 3-4) discloses “wherein the valve body is cylindrical (see FIG 3) and has a front segment (2), a middle segment (at 4) and a rear segment (3), wherein the inner diameter of the internal passage of the middle segment is smaller than that of the front segment and the rear segment (see FIG 1), and sealing surfaces formed by shoulders (left shoulder at 19 and right shoulder between 3 and where 17 is pointing) are respectively provided between the internal passage of the middle segment and the internal passage of the front segment (19 is the transition between the front and middle segment) and between the internal passage of the middle segment and the internal passages of the rear segment (the right shoulder between 3 and where 17 is pointing is the transition between the front and middle segment) respectively.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamezawa (US 5482252) in view of Pavenel.

Regarding claim 1, Kamezawa (FIGs 2-7 and 10) discloses “A butterfly valve, comprising: 
a valve body (1, 2) having an inlet end (left end), an outlet end (right end), and an axial passage (horizontal passage through 1) communicating with the inlet end and the outlet end (see FIGs), wherein the valve body is provided with a valve stem mounting hole (where 4 resides) in a radial direction between the inlet end and the outlet end (see FIG 2), the interior of the valve body is provided with a valve seat mounting portion (13b, 23b) at a position corresponding to the valve stem mounting hole (see FIG 2); 
an inner valve seat (3) fixedly mounted to the valve seat mounting portion (see FIG 2), wherein the inner valve seat is cylindrical (see FIGs), and a radial through hole (top hole where 4 resides) corresponding to the valve stem mounting hole is provided with in a side wall of the inner valve seat (see FIGs); 
a valve core (5) being a plate-shaped member (see FIG 1) and mounted in the inner valve seat (see FIG 2)…; 
a valve stem (4) passing through the valve stem mounting hole, the through hole of the inner valve seat … successively (see FIGs); and 

Kamezawa is silent regarding “wherein a radial through hole is provided inside the plate-shaped member…[the valve stem passing through] the through hole of the valve core”.
	However, Pavenel (FIG 1) teaches a butterfly valve (analogous to Kamezawa) where the stem 6 passes all the way through a hole in the core 5.
Therefore it would have been obvious, at the time of filing, to modify the core/stem assembly of Kamezawa such that “wherein a radial through hole is provided inside the plate-shaped member…[the valve stem passing through] the through hole of the valve core”, as taught by Pavenel, to provide an assembly where the stem and core are formed separately, for easier fabrication/assembly.

Regarding claim 2, Kamezawa (FIGs 2-7 and 10) discloses “wherein a hermetic connection is formed between the inner valve seat and the valve body (see FIG 2).”  

Regarding claim 3, Kamezawa (FIGs 2-7 and 10) discloses “wherein the positioning ring (6) is arranged such that the valve body and the inner valve seat form a hermetic connection under the action of the positioning ring (understood that 6 presses against 3 in FIG 2, contributing to the sealing feature between 1/2 and 3).”  

Regarding claim 4, Kamezawa (FIGs 2-7 and 10) discloses “wherein the positioning ring is arranged to exert a squeezing force to the inner valve seat (understood that 6 squeezes 3 in FIG 2).”  

Regarding claim 5, Kamezawa (FIGs 2-7 and 10) discloses “wherein the valve body (1/2) is provided with a sealing surface (13b/23b), the inner valve seat (3) is provided with a sealing rib (middle raised portion that surrounds 4 in FIG 2) cooperating with the sealing surface of the valve body (see FIG 2), the inner valve seat (3) is also provided with a sealing surface (31), and the positioning ring (6) is provided with a sealing rib (6a) cooperating with the sealing surface of the inner valve seat (see FIG 6).”  

Regarding claim 6, Kamezawa (FIGs 2-7 and 10) discloses “wherein a shoulder (6c) is provided on the outer peripheral surface of the positioning ring (see FIG 6), and a barb (13c read on “barb” as it protrudes and has a taper) cooperating with the shoulder is provided inside the valve body (provided “inside” in FIG 2).”  

Regarding claim 7, Kamezawa (FIGs 2-7 and 10) discloses “wherein the butterfly valve is provided with two positioning rings (2 of 6), which are respectively hermetically connected with the front side and the rear side of the inner valve seat (see FIG 2).”  

Regarding claim 8, Kamezawa (FIGs 2-7 and 10) discloses “wherein the valve body is cylindrical (see FIG 1) and has a front segment (between left 13, 23), a middle segment (where stem passes through) and a rear segment (between right 13, 23), wherein the inner diameter of the internal passage of the middle segment is smaller than that of the front segment and the rear segment (see FIG 6), and sealing surfaces (23b) formed by shoulders (they are shoulders) are respectively provided between the internal passage of the middle segment and the internal passage of the front segment and between the internal passage of the middle segment and the internal passages of the rear segment respectively (see FIG 6).”  

Regarding claim 9, Kamezawa (FIGs 2-7 and 10) discloses “wherein the valve body is provided with a sealing surface (23b), the inner valve seat is provided with the positioning rings on both axial sides (see FIG 6), and the inner valve seat is cylindrical (see FIG 10) and has a rear side end (right end) and a front side end (left end), wherein both the rear side end and the front side end are provided with flanges (31) protruding radially outward (see FIG 10), an annular surface on one side of each of the flanges forms a sealing contact with sealing surfaces of the valve body respectively (inner surfaces of 31 meet 23b), and the other side of the flange forms a sealing contact with the sealing surface of the positioning ring (outer surfaces of 31 meet 6a).”  

Regarding claim 10, Kamezawa (FIGs 2-7 and 10) discloses “wherein a sealing rib (inner shoulder on interior of 31 that meets shoulder of 23b read on “rib”) is provided on the annular surface of the flange that forms the sealing contact with the valve body, and the sealing surface facing toward the flange of the positioning ring is provided with sealing ribs (6c read as “ribs”).”  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavenel.

Regarding claim 11, Pavenel (FIGs 1 and 3-4) discloses “wherein a … pin (22 read as a “pin”) extending along the axial direction of the valve stem (extends down into 6) is inserted inside the valve stem (is inserted into 6).”
Pavenel does not explicitly state “a metal pin”.
It would have been obvious, before the effective filing date, to manufacture the pin of Pavenel from metal as Pavenel discloses the structure and choosing a preferred material to make the same end structure would be within routine skill in the art. One benefit would be to use a material known in the art as accessible and durable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Snell et al (US 3241806), Dalluge et al (US 20110214288), Abouelleil (9903496), Frey (US 4067534), Schmitt et al (US 4348006), Robinson et al (US 4103866), Schafer (US 5370148), and Sisk (US 5360030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753